Citation Nr: 0416017	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-02 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for headaches, claimed 
as secondary to service-connected post-traumatic stress 
disorder (PTSD).   
 
2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from January 1964 to January 
1967.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 RO rating decision 
which determined that new and material evidence had not been 
submitted to reopen claims for service connection for 
headaches and for hypertension.  

As noted above, the November 2001 RO decision found that new 
and material evidence had not been submitted to reopen the 
veteran's claims for service connection for headaches and for 
hypertension.  A prior Board decision had denied service 
connection for headaches and a prior RO decision had denied 
service connection for hypertension.  In reviewing the 
veteran's statements on appeal, the Board observes that it is 
clear that he is actually claiming service connection for 
headaches and for hypertension as secondary to his service-
connected PTSD.  In both his October 2002 notice of 
disagreement and his January 2003 substantive appeal, the 
veteran alleged that he was entitled to service connection on 
a secondary basis.  The veteran has actually filed new claims 
for secondary service connection, and they will be treated 
accordingly.  

The present Board decision addresses the issue of service 
connection for headaches, claimed as secondary to service-
connected PTSD.  The issue of service connection for 
hypertension, claimed as secondary to PTSD, is the subject of 
the remand at the end of the decision.  


FINDING OF FACT

The veteran's current headaches are attributable to his 
service-connected PTSD.  





CONCLUSION OF LAW

Headaches are proximately due to or the result of service-
connected PTSD.  38 C.F.R. § 3.310(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service connection is currently in effect for PTSD, rated 100 
percent disabling.

The veteran served on active duty in the Army from January 
1964 to January 1967, including combat service in Vietnam.  

His service medical records indicate that he was treated for 
eye problems including complaints of pain.  A July 1964 entry 
noted he was treated for conjunctivitis.  An August 1964 
entry reported that he complained of pain in the eyes.  The 
diagnosis was mild conjunctivitis.  An October 1964 entry 
noted he complained of burning in the eyes, and a May 1965 
entry referred to follicular conjunctivitis of the left eye.  
In June 1966, the veteran was treated for complaints of 
intermittent pain supraorbitally mostly associated with the 
left eye.  The impression was bilaterally hyperopic 
astigmatism and resolving follicular conjunctivitis and 
chalazion, left eye.  On a medical history form at the time 
of the January 1967 separation examination, the veteran 
checked that he did not suffer from frequent or severe 
headaches.  He did check that he had eye trouble.  The 
reviewing examiner noted that the veteran's eye problems were 
determined to be caused by sensitivity to light.  The January 
1967 objective separation examination included a notation 
that neurological examination was normal.  

Private treatment records dated from April 1968 to September 
1972 show treatment for disorders including headaches.  A May 
1970 treatment entry from Dr. A. E. Horne, M.D., noted that 
the veteran was seen for severe headaches.  Another May 1970 
entry referred to migraine headaches, as did a November 1970 
entry.  A March 1971 entry noted that the veteran complained 
of headaches and that his eyes were hurting.  The diagnoses 
included neuralgia.  Another March 1971 entry noted that the 
veteran was hospitalized.  A March 1971 consultant's opinion 
from Baptist Memorial Hospital indicated that the veteran had 
a history of having pain behind the right eye that would 
start with his right nostril becoming stuffed up.  He stated 
that he would get fluid from the right side of his nose only 
and that the headaches had awakened him at night.  He 
reported that he had suffered from the headaches since 1964 
and that they had become more frequent.  The impression was 
vascular cephalgia, etiology anxiety reaction.  

September 1972 VA treatment entries also show treatment for 
headaches.  A September 1972 entry noted that the veteran 
reported that he had been having right-sided cluster 
headaches for the previous seven years which would come on 
irregularly and often at night.  The diagnosis was right-
sided headaches, recurrent, chronic, cause undetermined.  

Private treatment records dated from October 1972 to 
September 1986 indicate that the veteran continued to receive 
treatment for multiple disorders including headaches.  An 
October 1972 statement from Dr. Horne noted that the veteran 
had been under his care since May 1970.  Dr. Horne indicated 
that the veteran stated that his headaches started while 
serving in the Army from January 1964 to January 1967 and 
that they had persisted since that time.  It was noted that 
the veteran had been hospitalized from March 1971 to April 
1971.  Dr. Horne indicated diagnoses of vascular headaches 
and migraine syndrome.  A December 1972 report from E. S. 
Kaplan, M.D., related a diagnosis of vascular headaches and a 
report from Dr. W. G Jennings noted diagnoses of vascular 
cephalgia and Horton's headaches (cluster headaches).  An 
August 1975 entry from Dr. Horne noted that the veteran was 
treated for migraine headaches and an August 1981 entry 
referred to severe headaches.  A March 1984 entry related 
diagnoses of anxiety reaction and migraines.  

VA treatment records dated from April 2001 to September 2001 
show treatment for disorders including headaches and 
psychiatric disorders, including PTSD.  A December 1999 entry 
indicated a medical history that included depression, 1967.  
A February 2000 entry related an assessment which included 
depression, stable.  A March 2001 treatment entry noted an 
impression of adjustment disorder with depressed mood and 
rule out PTSD.  An April 2001 social work consultation report 
noted that the veteran reported that he had severe migraine 
headaches during service and that they continued after his 
separation.  The diagnoses included PTSD, chronic; major 
depression, recurring; and history of alcohol abuse, now in 
remission.  Other medical conditions including a history of 
severe headaches were noted.  An August 2001 statement from a 
VA physician indicated that he had been treating the veteran 
for PTSD, that his illness was chronic and severe, and that 
he was unemployable.  

The veteran underwent a VA psychiatric examination in 
September 2001.  It was noted that the claims file had been 
reviewed.  The examiner provided a detailed review of the 
veteran's medical history.  The veteran reported that from 
the moment of his return from Vietnam, he began having severe 
headaches and they continued to the time of his separation.  
He reported that, currently, his headaches would occur as 
often as daily, but more recently they had occurred about 
twice a week.  The examiner commented that the veteran had 
reported that since his time in Vietnam, he had experienced 
frequent headaches which had been a major source of stress 
for him and had ultimately impaired his employability.  The 
examiner stated that he would see those headaches as part of 
the veteran's PTSD symptoms or as severely exacerbated by his 
PTSD.  The diagnoses were PTSD, chronic, and history of 
alcohol dependence, usually abstaining for the past two 
years.  Other medical conditions noted included severe 
headaches.  

VA treatment records dated from October 2001 to October 2002 
refer to continued treatment.  

The veteran underwent a VA neurological examination in 
February 2003.  He reported that he had suffered from severe 
headaches since the mid 1960s.  He complained of headaches 
that affected his left eye, and that when he had recurrent 
headaches, he would having tearing in that eye.  He indicated 
that his last severe headache that caused tearing was in 
1998, but that he had frequent headaches that would occur 
daily.  The examiner commented that whether or not the 
veteran's recurrent headaches were secondary to his PTSD was 
uncertain.  The examiner stated that while PTSD could be 
associated with headaches, tension type headaches were 
common.  The examiner noted that the veteran was taking a 
large dose of Terazosin for his prostate at night, which 
could cause recurrent headaches.  

In a February 2003 statement, Dr. Horne reported that the 
veteran had a medical history of headaches.  Dr. Horne stated 
that the veteran's initial visit to his office was in May 
1970 and that the veteran had also been hospitalized for the 
condition.  Dr. Horne indicated that the veteran's condition 
had been consistent since that time.  

II.  Analysis

With regard to the claim for secondary service connection for 
headaches as due to PTSD, there has been adequate VA 
compliance with the notice and duty to assist provisions of 
the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service-
connected condition aggravates a non-service-connected 
disability.  When there is such aggravation of a non-service-
connected disability, which is proximately due to or the 
result of a service-connected condition, the veteran will be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet.App. 439 
(1995).  

The veteran is currently service-connected for PTSD (rated 
100 percent).  The Board has reviewed all the evidence, 
including recent VA psychiatric and neurological 
examinations.  The evidence suggests that the veteran's 
current headaches are due, at least in part, to his service-
connected psychiatric condition.  At least the evidence is 
about evenly divided on this point, and thus the veteran is 
to be given the benefit of the doubt.  38 U.S.C.A. § 5107(b)  
The Board finds that his current headaches are proximately 
due to or the result of service-connected PTSD.  Accordingly, 
secondary service connection for headaches is warranted.  


ORDER

Secondary service connection for headaches is granted.  


REMAND

The other issue on appeal is service connection for 
hypertension, claimed as secondary to the veteran's service-
connected PTSD.  After a review of the record, it is the 
judgment of the Board that the duty to assist the veteran 
with this claim includes obtaining any additional pertinent 
post-service medical records, including Social Security 
Administration (SSA) records, and providing him with a VA 
examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, this issue is remanded for the following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated him 
since his release from active duty for 
hypertension.  The RO should then obtain 
copies of the related medical records 
which are not already in the claims 
folder.  

2.  The RO should contact the SSA and 
obtain copies of any medical and other 
records considered by that agency in 
awarding disability benefits, as well as 
copies of all related SSA decisions.  

3.  The RO should have the veteran undergo 
a VA examination to determine the nature 
and etiology of his claimed hypertension.  
The claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  Based on a review 
of historical records and medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to the approximate date of onset and 
etiology of the veteran's hypertension, 
including the relationship, if any, 
between such disorder and the veteran's 
period of service.  The examiner should 
also opine as to whether or not the 
veteran's current hypertension was caused 
or permanently worsened by his service-
connected PTSD.  

4.  Thereafter, the RO should review the 
claim for service connection for 
hypertension, claimed as secondary to 
PTSD.  If the claim is denied, the RO 
should issue a supplemental statement of 
the case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	                     
______________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



